Citation Nr: 1021553	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition, to include chronic dumping syndrome with symptoms 
manifested by fatigue, dizziness and near syncope spells.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, J.R.M


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to 
September 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Nashville, Tennessee Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2010.  A transcript 
of that hearing has been associated with the claims file.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for chronic dumping syndrome with symptoms 
manifested by fatigue, dizziness and near syncope spells.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that his current chronic dumping 
syndrome, with symptoms manifested by fatigue, dizziness and 
near syncope spells, is related to and was aggravated by his 
active service.  During a March 2010 Travel Board hearing, 
the Veteran testified that he was first diagnosed with 
chronic dumping syndrome at the age of 6 and when he joined 
the Armed Forces, he told them of this problem upon entering 
active service.  He reported that since he first went into 
service he lost weight as a result of this condition.  The 
Veteran testified that he first experienced symptoms of 
chronic dumping syndrome within six months of entering active 
service.  He reported that he currently experiences symptoms 
of this condition including becoming close to passing out, 
the inability to control his bowels, cold sweats and he must 
be given food and lay down.  The Veteran stated that prior to 
entering active service, he experience episodes about once a 
year with symptoms of dizziness and going to the bathroom 
very often which were often caused by pushing himself to 
complete physical aspects of a job, to include roofing.  He 
testified that after entering active service, his symptoms 
became more violent and included passing out, dizziness, 
weakness, fatigue and occasional diarrhea.  

Service treatment records include records of treatment from 
the Veteran's childhood and prior to service which reflect 
that the Veteran underwent surgeries in December 1988, 
February 1989, June 1989, July 1989 and October 1989 for 
gastroesophageal reflux disease (GERD) and esophageal 
stricture.  Treatment records from October 1993 to January 
2006 note the Veteran's history of surgery for 
gastrointestinal conditions and he was treated for and 
diagnosed with diarrhea episodes and chronic dumping 
syndrome.  In a June 2001 treatment report, the Veteran's 
chronic dumping syndrome was noted to be secondary to 
surgery.  

In a January 2006 report of medical history, one year prior 
to entering into active service, the Veteran reported a 
history of spending various times in the University of 
Tennessee Hospital in Knoxville, Tennessee for esophagus 
problems from January 1986 to 1993 and he noted a history of 
surgeries on the esophagus from ages two to four.  A January 
2006 medical examination noted a surgical scar from the left 
axilla in the midline and the examiner noted the Veteran had 
surgery for GERD at age 3 with no apparent sequelae.  Service 
treatment reports from June 2007 to August 2007 reflect that 
the Veteran was treated for and diagnosed with diarrhea, post 
gastrectomy syndrome and dumping syndrome.  Naval hospital 
records from June 2007 to August 2007 also reflect that the 
Veteran was put on light duty and was diagnosed with dumping 
syndrome, secondary to his history of gastrointestinal 
surgeries.  

In an August 2007 report of medical history, the Veteran 
reported that he had dumping syndrome which caused weak, 
dizzy symptoms and his vital signs dropped when he over-
exerted himself, through stress or by eating the wrong foods.  
In an August 2007 report of medical assessment, the Veteran 
reported that he had more frequent symptoms related to his 
dumping syndrome than before.  A physician's assistant 
elaborated upon the Veteran's statements, finding that the 
symptoms of dumping syndrome had returned with enlistment, 
causing him weakness, fatigue and weight loss and that the 
recurrence of previously stable dumping syndrome caused him 
frequent light-headedness, weakness, fatigue, dizziness and 
weight loss.  In August 2007, the Veteran was recommended for 
administrative separation due to his post gastrectomy 
syndrome/dumping syndrome for which it was the clinical 
opinion that the Veteran's medical condition was continuing 
and he was not considered suitable for continued military 
service at this time.  

Private treatment reports from November 2007 to January 2009 
reflect that, in November 2007, the Veteran reported a 
history of chronic dumping since 1994 but that symptoms began 
much more severely when in the Navy.  At this time he also 
complained of diarrhea, fatigue, dizziness and occasional 
near syncopy.  

In November 2007 the Veteran's private treating physician 
diagnosed the Veteran with chronic dumping syndrome 
manifested by diarrhea, fatigue, dizziness and near syncopy 
which he opined was related to an injury, disease or event 
occurring during the Veteran's military service and that the 
service medical records dated in June 2007, July 2007 and 
August 2007, demonstrate an aggravation of this condition.  

In a March 2008 VA examination, the Veteran was diagnosed 
with chronic dumping syndrome, noted to have been onset in 
1994.  The VA examiner opined that, based upon a review of 
the claims file, in his medical opinion, the Veteran's 
condition worsened while on active duty with increased 
gastrointestinal symptoms, nausea and diarrhea etc., and 
therefore it was less likely than not caused by or a result 
of active duty in military service.  The examiner explained 
however, that this condition worsened and therefore was 
aggravated by the Veteran's time in military service as noted 
by the increase in medical care required but he could not 
resolve the amount of aggravation without resorting to mere 
speculation.  While this examiner provided an opinion with 
respect to whether this condition was aggravated by service, 
the Board finds this examination is inadequate as it did not 
fully address all of the elements with respect to a claim for 
service connection based upon aggravation. 

Private treatment records from December 2008 reflect that the 
Veteran was hospitalized for symptoms of a sudden onset of 
diarrhea that was explosive in nature and he was diagnosed 
with orthostatic hypotension, profound dehydration and acute 
gastroenteritis.  He was subsequently treated for and 
diagnosed with acute gastroenteritis with tachycardia, 
hypotension and orthostatic dizziness and dumping syndrome, 
noted as asymptomatic.  

In considering the medical evidence of treatment for 
gastrointestinal problems prior to the Veteran's entry into 
active service, service treatment records reflecting 
treatment for and diagnoses of chronic dumping syndrome and 
post gastrectomy syndrome, the post-service medical evidence 
of chronic dumping syndrome manifested by diarrhea, fatigue, 
dizziness and near syncopy and the opinions by the private 
and VA physicians that this condition was aggravated by the 
Veteran's active service the Board finds that another VA 
examination is necessary to obtain opinions as to whether the 
Veteran has a current chronic dumping syndrome which 
preexisted his active service and which was aggravated 
(permanently worsened beyond the normal progress of the 
disorder) by his active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
gastrointestinal (GI) examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
gastrointestinal condition, to include a 
chronic dumping syndrome (with symptoms 
manifested by fatigue, dizziness and near 
syncope spells), found to be present.  The 
claims folder in its entirety is to 
forwarded to the examiner for review in 
connection with the examination, along 
with a copy of this remand.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder.  The gastrointestinal 
examination must include a review of the 
Veteran's medical history (prior to, 
during, and after service) and current 
complaints, as well as a comprehensive 
gastrointestinal evaluation and any tests 
deemed as necessary.

Based on a review of the claims folder in 
its entirety, to include the pre-service, 
in-service, and post-service treatment, 
clinical, and medical records, and the 
results of the gastrointestinal 
examination, the examiner is asked to 
provide an opinion addressing the 
following questions:

(a).  Did the Veteran have a 
gastrointestinal condition, to include a 
chronic dumping syndrome (with symptoms 
manifested by fatigue, dizziness and near 
syncope spells), prior to entering active 
duty service in January 2007; or, did the 
Veteran develop such a condition 
coincident with his period of active duty 
service from January 2007 to September 
2007?  Please specify the diagnosis (or 
diagnoses); and, if possible, the 
approximate date of onset of any diagnosed 
gastrointestinal condition, to include 
chronic dumping syndrome, found to be 
present.

(b).  If a gastrointestinal condition, to 
include a chronic dumping syndrome (with 
symptoms manifested by fatigue, dizziness 
and near syncope spells), existed prior to 
the Veteran entering active service, was 
there a worsening of this preexisting 
condition during the Veteran's period of 
active service from January 2007 to 
September 2007?  In answering this 
question, the examiner is asked to specify 
whether the symptomatology the Veteran 
experienced in service, (i.e., diarrhea, 
fatigue, dizziness and near syncope 
spells) were temporary or intermittent 
flare-ups of the gastrointestinal 
condition; or, whether there was a 
permanent worsening of the underlying 
pathology of the preexisting 
gastrointestinal condition, to include a 
chronic dumping syndrome, due to his 
period of active service, resulting in any 
current disability?

(c).  If there was a permanent worsening 
of the preexisting gastrointestinal 
condition, to include a chronic dumping 
syndrome, during the Veteran's period of 
active service, was such a worsening due 
to the natural progress of that condition?

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
examiner is asked to answer the questions 
as posed.  The report of the examination 
should be associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for a gastrointestinal 
condition, to include a chronic dumping 
syndrome, should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






